Exhibit 2(a)(2) GROWTH CAPITAL MASTER PORTFOLIO, LLC LIMITED LIABILITY COMPANY AGREEMENT November 16, 2009 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 Section 1.1. ADMINISTRATIVE SERVICES 1 Section 1.2. ADMINISTRATOR 1 Section 1.3. ADVISERS ACT 1 Section 1.4. AFFILIATE 1 Section 1.5. AGREEMENT 2 Section 1.6. BOARD 2 Section 1.7. CAPITAL ACCOUNT 2 Section 1.8. CERTIFICATE 2 Section 1.9. CHAIRMAN 2 Section 1.10. CLOSING DATE 2 Section 1.11. CODE 2 Section 1.12. DELAWARE ACT 2 Section 1.13. DIRECTOR 2 Section 1.14. FISCAL PERIOD 2 Section 1.15. FISCAL YEAR 3 Section 1.16. FORM N-2 3 Section 1.17. INDEPENDENT DIRECTORS 3 Section 1.18. INITIAL DIRECTOR 3 Section 1.19. INTEREST 3 Section 1.20. INVESTMENT ADVISORY AGREEMENT 3 Section 1.21. INVESTMENT MANAGERS 3 Section 1.22. INVESTMENT PERCENTAGE 3 Section 1.23. INVESTMENT VEHICLES 4 Section 1.24. MANAGER 4 Section 1.25. MASTER PORTFOLIO 4 Section 1.26. MEMBER 4 Section 1.27. MEMORANDUM 4 Section 1.28. NET ASSETS 4 Section 1.29. NET PROFITS OR NET LOSSES 4 -i- TABLE OF CONTENTS (continued) Page Section 1.30. 1940 ACT 4 Section 1.31. ORGANIZATIONAL MEMBER 5 Section 1.32. PERSON 5 Section 1.33. PLACEMENT AGENT 5 Section 1.34. REPURCHASE REQUEST DEADLINE 5 Section 1.35. REPURCHASE VALUATION DATE 5 Section 1.36. SECURITIES 5 Section 1.37. TAXABLE YEAR 5 Section 1.38. TRANSFER 5 ARTICLE II. ORGANIZATION; ADMISSION OF MEMBERS 5 Section 2.1. Formation of Limited Liability Company 5 Section 2.2. Name 6 Section 2.3. Principal and Registered Office 6 Section 2.4. Duration 6 Section 2.5. Purpose 6 Section 2.6. Board of Directors 7 Section 2.7. Members 8 Section 2.8. Distribution Fees 9 Section 2.9. Limited Liability 9 ARTICLE III. MANAGEMENT 9 Section 3.1. Management and Control 9 Section 3.2. Actions by the Board of Directors 10 Section 3.3. Meetings of Members 11 Section 3.4. Custody of Assets of the Master Portfolio 12 Section 3.5. Other Activities of Members, the Manager and Directors 13 Section 3.6. Duty of Care 13 Section 3.7. Indemnification 13 Section 3.8. Fees, Expenses and Reimbursement 16 -ii- TABLE OF CONTENTS (continued) Page ARTICLE IV. TERMINATION OF STATUS OF MANAGER AND DIRECTORS, TRANSFERS ANDREPURCHASES 17 Section 4.1. Termination of Status of the Manager 17 Section 4.2. Termination of Status of a Director 17 Section 4.3. Removal of the Directors 18 Section 4.4. Removal of the Manager 18 Section 4.5. Transfer of Interests of Members 18 Section 4.6. Repurchase of Interests 20 ARTICLE V. CAPITAL 23 Section 5.1. Contributions to Capital 23 Section 5.2. Rights of Members to Capital 24 Section 5.3. Capital Accounts 24 Section 5.4. Allocation of Net Profits and Net Losses 25 Section 5.5. Allocation of Insurance Premiums and Proceeds 25 Section 5.6. Allocation of Certain Expenditures 25 Section 5.7. Reserves 26 Section 5.8. Allocation of Organizational Expenses 26 Section 5.9. Tax Allocations 26 Section 5.10. Distributions 28 Section 5.11. Withholding 28 ARTICLE VI. DISSOLUTION AND LIQUIDATION 29 Section 6.1. Dissolution 29 Section 6.2. Liquidation of Assets 29 ARTICLE VII. ACCOUNTING, VALUATIONS AND BOOKS AND RECORDS 30 Section 7.1. Accounting and Reports 30 Section 7.2. Determinations by the Board of Directors 31 Section 7.3. Valuation of Assets 31 ARTICLE VIII. MISCELLANEOUS PROVISIONS 31 Section 8.1. Amendment of Limited Liability Company Agreement 31 Section 8.2. Special Power of Attorney 32 Section 8.3. Notices 34 Section 8.4. Agreement Binding Upon Successors and Assigns 34 -iii- TABLE OF CONTENTS (continued) Page Section 8.5. Applicability of 1940 Act and Form N-2 34 Section 8.6. Choice of Law; Arbitration 34 Section 8.7. Not for Benefit of Creditors 36 Section 8.8. Consents 36 Section 8.9. Merger and Consolidation 36 Section 8.10. Pronouns 37 Section 8.11. Confidentiality 37 Section 8.12. Severability 37 Section 8.13. Filing of Returns 38 Section 8.14. Tax Matters Partner 38 Section 8.15. Section754 Election; Mandatory Basis Adjustments; Partner Information 39 -iv- LIMITED LIABILITY COMPANY AGREEMENT OF GROWTH CAPITAL MASTER PORTFOLIO, LLC A Delaware Limited Liability Company November 16, 2009 THIS LIMITED LIABILITY COMPANY
